OPINION OF THE COURT
Bernard S. Greenbaum, J.
This matter came before this court for the purposes of a bench trial in Small Claims Court on October 27, 1999. Based on the credible evidence adduced thereat, this court makes the following findings of fact and conclusions of law.
Plaintiff commenced this action to recover payment for the replacement of a concrete driveway at the defendant’s home for the sum of $2,500 which defendant did not pay. Defendant brings a counterclaim for $1,800, the cost which he claims he was required to pay when plaintiffs work failed and defendant *539was forced to hire another person to repair the work plaintiff had completed.
Plaintiff was unable to produce and does not currently possess a home improvement license. Plaintiff contended that he did not need same because the work he performed was done to the outside of the home. The court finds that plaintiff did need a license pursuant to Administrative Code of the City of New York § 20-387 (Home Improvement Business) even though the work was done to the outside of the home.
As to defendant’s counterclaim, defendant only presented bills to the court showing work performed to repair plaintiff’s work in the sum of $460 plus $162.37 in supplies for a total of $622.37. Plaintiff contended that the work he performed was proper and that he was an expert in the field.
The court finds that due to the lack of license, plaintiff cannot qualify as an expert in accordance with the rules of the Small Claims Court and in the interest of substantial justice, the paid bills were permitted. Accordingly, plaintiffs claim is dismissed, and defendant is awarded judgment in the sum of $622.37 with interest from November 1, 1997, plus costs and disbursements as to the counterclaim.